— Appeal from a judgment of the Supreme Court (Devine, J.), entered January 6, 2010 in Albany County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, to review a determination of the Central Office Review Committee denying petitioner’s grievance.
Petitioner, a prison inmate, filed 120 grievances in the first 75 days of his incarceration at Attica Correctional Facility in Wyoming County and refused to make any accommodations to decrease the number of filings. As a result, respondent Director of Inmate Grievance Program informed him that his actions were an abuse of the system and that he was, thereafter, limited to the filing of two grievances per week, each limited to a single issue. In response, petitioner filed a grievance, as relevant here, to challenge that policy. Ultimately, the grievance was denied by the Central Office Review Committee and petitioner commenced this CPLR article 78 proceeding to challenge that determination. Supreme Court dismissed the petition and petitioner now appeals.
The Attorney General has informed this Court that petitioner has been transferred to another facility and all restrictions on petitioner’s grievance privileges have been removed. Therefore, because petitioner is no longer aggrieved by the administrative action that underlies this proceeding, this appeal must be dismissed as moot (see Matter ofTafari v Goord, 55 AD3d 1176, *10051177 [2008]; Matter of Medina v New York State Dept. of Correctional Servs., 43 AD3d 1236 [2007]).
Mercure, J.P., Spain, Kavanagh, McCarthy and Egan Jr., JJ., concur. Ordered that the appeal is dismissed, as moot, without costs.